Citation Nr: 0729632	
Decision Date: 09/20/07    Archive Date: 10/01/07

DOCKET NO.  05-32 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial compensable rating for 
residuals of a stress fracture of the left foot, before May 
3, 2005, and as of August 1, 2005.

2.  Entitlement to service connection for a right foot 
disability.

3.  Entitlement to service connection for a bilateral ankle 
disability.

4.  Entitlement to service connection for a bilateral knee 
disability.

5.  Entitlement to service connection for a bilateral hip 
disability.

6.  Entitlement to service connection for a low back 
disability.





REPRESENTATION

Veteran represented by: Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran and husband


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 2003 to October 
2003.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision of the RO 
in Little Rock, Arkansas, which denied service connection for 
low back, bilateral hip, bilateral knee, bilateral ankle and 
right foot disabilities, and granted service connection for 
residuals of a left foot stress fracture, assigning a 
noncompensable rating.  In an August 2005 RO decision, a 
temporary total rating was assigned for the left foot 
disability from May 3, 2005, to July 31, 2005, as the veteran 
underwent left foot surgery (plantar fascia release, tarsal 
tunnel release, and neuroma resection).  As of August 1, 
2005, a noncompensable rating was resumed.  When a veteran 
seeks an increased rating, it will generally be presumed that 
the maximum benefit allowed by law and regulation is sought, 
and it follows that such a claim remains in controversy where 
less than the maximum benefit available is awarded.  See AB 
v. Brown, 6 Vet. App. 35 (1993).  The Board will consider 
whether the veteran is entitled to a higher (compensable) 
rating prior to May 3, 2005, and as of August 1, 2005, in the 
following decision. 

The veteran testified before the undersigned at an April 2007 
hearing at the RO.  A transcript has been associated with the 
file.


FINDINGS OF FACT

1.  The veteran's service-connected left foot stress fracture 
residuals have been manifested by symptoms of pain, plantar 
flexion limited to 35 degrees, dorsiflexion to 15 degrees, 
and impairment that does not rise to a "moderate" level. 

2.  Any right foot disability, to include residuals of a 
Morton's neuroma of the right foot, is unrelated to service 
or to a service-connected disability.

3.  The preponderance of the evidence does not establish that 
the veteran has current diagnoses of low back, bilateral hip, 
left knee, or bilateral ankle disabilities.

4.  The veteran was diagnosed with degenerative joint disease 
of the right knee within one year of service but such was not 
of a compensable level; any current right knee disability is 
not related to a disease or injury in service or 
etiologically related to a service connected disability.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable evaluation for 
residuals of a left foot stress fracture prior to May 3, 
2005, and as of August 1, 2005, are not met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5271, 
5284 (2006).

2.  A right foot disability was not incurred in or aggravated 
by active service; it was not caused or aggravated by a 
service connected disability; any degenerative joint disease 
of the right foot may not be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2006).

3.  A bilateral ankle disability was not incurred in or 
aggravated by active service; it was not caused or aggravated 
by a service connected disability; any degenerative joint 
disease of the ankles may not be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 
3.310 (2006).

4.  A left knee disability was not incurred in or aggravated 
by active service; it was not caused or aggravated by a 
service connected disability; any degenerative joint disease 
of the left knee may not be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154(b), 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 
3.310 (2006).

5.  Degenerative joint disease of the right knee was not 
incurred in or aggravated by active service, was not caused 
or aggravated by a service connected disability, nor may it 
be presumed to have been incurred therein.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309, 3.310 (2006).

6.  A bilateral hip disability was not incurred in or 
aggravated by active service; it was not caused or aggravated 
by a service connected disability; any degenerative joint 
disease of the hips may not be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2006).

7.  A low back disability was not incurred in or aggravated 
by active service; it was not caused or aggravated by a 
service connected disability; any degenerative joint disease 
of the low back may not be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



I. Veterans Claims Assistance Act

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.  

A letter dated in May 2005 fully satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio, at 187.  Although this letter was not sent prior 
to initial adjudication of the veteran's claim, this was not 
prejudicial to her, since she was subsequently provided 
adequate notice in May 2005, she was provided three months to 
respond with additional argument and evidence and the claim 
was readjudicated and the statement of the case (SOC) was 
provided to the veteran in August 2005.  See Prickett v. 
Nicholson, 20 Vet. App. 370 (2006).  The veteran was aware 
that it was ultimately her responsibility to give VA any 
evidence pertaining to the claims.  The May 2005 letter told 
her to provide any relevant evidence in her possession.  See 
Pelegrini II, at 120-121.  

Since the Board has concluded that the preponderance of the 
evidence is against the claims for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

The U.S. Court of Appeals for Veterans Claims (Court) 
recently held that "the statutory scheme contemplates that 
once a decision awarding service connection, a disability 
rating, and an effective date has been made, § 5103(a) notice 
has served its purpose, and its application is no longer 
required because the claim has already been substantiated."  
Dingess, at 490.  In this case, the veteran's claim was 
granted, a disability rating and effective date assigned, in 
a March 2005 decision of the RO.  VA's duty to notify under 
38 U.S.C.A. § 5103(a) is discharged.  See Sutton v. 
Nicholson, 20 Vet.App. 419 (2006).  Accordingly, the Board 
concludes that any error in failing to provide adequate pre-
adjudicative notice under 38 U.S.C.A. § 5103(a) was harmless.  

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The veteran has at no time referenced outstanding 
records that she wanted VA to obtain or that she felt were 
relevant to the claims.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2006).

The veteran was afforded medical examination to obtain 
diagnoses of any possible low back, bilateral hip, bilateral 
knee, bilateral ankle or right foot disabilities existed.  
Further examination or opinion is not needed on the back, 
hip, knee, ankle and right foot claims because, at a minimum, 
the preponderance of the evidence is against a current 
diagnosis of disabilities in any of those joints.  This is 
discussed in more detail below.

The RO provided the veteran an appropriate VA examination for 
the left foot in 2004 and 2006.  There is no objective 
evidence indicating that there has been a material change in 
the severity of the veteran's service-connected disorder 
since she was last examined.  38 C.F.R. § 3.327(a).  The duty 
to assist does not require that a claim be remanded solely 
because of the passage of time since an otherwise adequate VA 
examination was conducted.  VAOPGCPREC 11-95.  The 2006 VA 
examination report is thorough and supported by VA outpatient 
treatment records.  The examination in this case is adequate 
upon which to base a decision.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  Increased Rating

The veteran contends that she is entitled to an initial 
compensable rating for her residuals of a left foot stress 
fracture, prior to May 3, 2005, and as of August 1, 2005.  
For the reasons that follow, the Board concludes that an 
increased rating is not warranted.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.  If two disability 
evaluations are potentially applicable, the higher evaluation 
will be assigned to the disability picture that more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Any reasonable doubt regarding the degree of disability 
will be resolved in favor of the veteran.  38 C.F.R. § 4.3.  
However, the evaluation of the same disability under various 
diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. 
§ 4.14 (2006). 

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Since the veteran appealed the initial rating 
assigned for her left foot stress fracture residuals, the 
entire body of evidence is for equal consideration.  
Consistent with the facts found, the rating may be higher or 
lower for segments of the time under review on appeal, i.e., 
the rating may be "staged."  Fenderson v. West, 12 Vet. 
App. 119 (1999).

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.

The veteran's left foot disability is currently evaluated 
under Diagnostic Code (DC) 5284.  Diagnostic Code 5284 
applies to foot injuries, other.  38 C.F.R. § 4.71a (2006).  
Diagnostic Code 5284 assigns a 10 percent evaluation for a 
moderate foot injury; a 20 percent evaluation for a 
moderately severe foot injury; and a 30 percent evaluation 
for a severe foot injury.  Id.  The Board notes that words 
such as "moderate," "severe," and "moderate" are not 
defined in the Rating Schedule.  Rather than applying a 
mechanical formula, VA must evaluate all evidence, to the end 
that decisions will be equitable and just.  38 C.F.R. § 4.6 
(2006).  Although the use of similar terminology by medical 
professionals should be considered, is not dispositive of an 
issue.  Instead, all evidence must be evaluated in arriving 
at a decision regarding a request for an increased disability 
rating.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 4.2, 
4.6 (2006).

As indicated above, the veteran had surgery on her left foot 
in May 2005.  She had developed a Morton's neuroma, plantar 
fasciitis and tarsal tunnel syndrome.  The veteran's private 
doctor indicated in a January 2006 statement that the veteran 
experiences persistent pain in spite of the surgical 
intervention.  He also stated that the veteran has damage of 
the posterior tibial nerve, which has resulted in an altered 
gait and pain of the left hip and low back.  He indicated 
that the veteran was unlikely to achieve a pain free status 
or full unrestricted activity.

The April 2006 VA examiner reviewed the records related to 
the surgery.  On full examination, the veteran had a positive 
Tinel's sign of the posterior tibial nerve behind the left 
lateral malleolus, however, the remainder of the objective 
neurological test was normal with full 4/4 reflexes and 5/5 
strength.  Sensation was otherwise intact from an objective 
clinical standpoint.  As to the orthopedic complications 
described by her private doctor, the veteran walked with a 
normal gait including heel and toe and got into and out of a 
chair normally.  One of her surgical scars was tender.  The 
examiner opined that the neuromas, and tunnel release were 
not related to her service-connected stress fracture 
residuals, which is the issue presently before the Board.  
There is no competent evidence to the contrary.  

The Board will not assign ratings based on non-service-
connected symptomatology.  38 C.F.R. § 4.14.  In this case, 
the veteran and her private doctor have alleged that her 
surgical residuals are attributable to her service-connected 
fracture.  The VA examiner has indicated, however, that the 
foot surgeries were, for the most part,  addressing problems 
unrelated to her service-connected disability.  Even if the 
Board were to consider all left foot symptomatology (i.e., 
non-service-connected and service-connected), it is noted 
that the veteran still retains most of her orthopedic 
function of the left foot.  The Board finds that the 
veteran's residuals of a left foot stress fracture are not 
manifested by symptoms that rise to the level of "moderate" 
severity.  The Board concludes that a higher rating under DC 
5284 for "moderate" foot injuries is not warranted, prior 
to May 3, 2005, or as of August 1, 2005, given the findings 
of normal strength, sensation, and ambulation.

According to Diagnostic Code 5271, which deals with 
limitation of motion of the ankle, a 10 percent rating is 
assigned for "moderate" limitation of motion.  A maximum 20 
percent rating is assigned for "marked" limitation of 
motion of the ankle.  Normal range of ankle motion is 
identified as dorsiflexion of 0 to 20 degrees and plantar 
flexion of 0 to 45 degrees.  See 38 C.F.R. § 4.71, Plate II 
(2006).  In this case, the veteran was described as having a 
good range of motion on examination in March 2004, with 
tenderness on dorsiflexion; and she had plantar flexion to 35 
degrees and dorsiflexion to 15 degrees (without pain) at the 
April 2006 VA examination.  The Board does not find that the 
aforementioned findings equate to "moderate" limitation of 
motion sufficient to warrant a rating under Diagnostic Code 
5271.  

The Board has also considered whether factors including 
functional impairment and pain as addressed under 38 C.F.R. 
§§ 4.10, 4.40 and 4.45 would warrant a higher rating.  See 
Spurgeon v. Brown, 10 Vet. App. 194 (1997); and DeLuca v. 
Brown, 8, Vet. App. 202 (1995).  With regard to the veteran's 
complaints of pain, most of the pain and alleged altered gait 
have been attributed to the veteran's non-service-connected 
disabilities.  Further, it is notable that there was no pain 
on motion during objective testing in April 2006.  As such, 
the noncompensable disability rating adequately compensates 
her for her symptomoatology. 

The Board finds that the preponderance of the evidence is 
against the veteran's claim.  Consequently, the benefit-of-
the-doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).

III. Service Connection

The veteran contends that she has disabilities of the low 
back, bilateral hips, bilateral knees, bilateral ankles and 
the right foot which should be service-connected.  For the 
reasons that follow, the Board concludes that service 
connection is not warranted.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Service connection can be established on direct, presumptive 
and secondary bases.

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and arthritis (degenerative joint disease) 
or organic diseases of the nervous system become manifest to 
a degree of 10 percent within 1 year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may also be established on a secondary 
basis for disability which is proximately due to, or the 
result of, a service connected disease or injury.  38 C.F.R. 
§ 3.310(a) (2006).  The Court of Appeals for Veterans Claims 
has construed this provision as entailing "any additional 
impairment of earning capacity resulting from an already 
service connected condition, regardless of whether or not the 
additional impairment is itself a separate disease or injury 
caused by the service connected condition." Allen v. Brown, 
7 Vet. App. 439, 448 (1995).  Establishing service connection 
on a secondary basis essentially requires evidence sufficient 
to show (1) that a current disability exists and (2) that the 
current disability was either (a) caused by or (b) aggravated 
by a service connected disability.  Id.

The Board acknowledges that the veteran is competent to give 
evidence about what she experienced; for example, she is 
competent to report that she experiences certain symptoms.  
See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
Competency, however, must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  See Rucker v. Brown, 10 
Vet. App. 67, 74 (1997).  She is not, however, competent to 
diagnose any medical disorder or render an opinion as to the 
cause or etiology of any current disorder because she does 
not have the requisite medical knowledge or training.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Pain alone, without a diagnosed or identifiable underlying 
malady or condition, does not in and of itself constitute a 
disability for which service connection may be granted.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal 
dismissed in part, and vacated and remanded in part sub nom. 
Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  

The veteran contends that she has a variety of disabilities, 
involving apparently every joint of her lower body, as a 
result of service or of her service connected left foot 
stress fracture residuals.  The Board will begin with the 
feet and work upward.

Right Foot

The veteran alleges that she had a stress fracture of the 
right foot during service.  She further contends that has a 
present disability due to that fracture.  

The Board has reviewed the veteran's service medical records 
and no diagnosis of a stress fracture of the right foot was 
made during active duty.  A set of x-rays were taken in 
August 2003 showing normal bony structures.  

The veteran's current diagnosis related to the right foot is 
residuals following excision of a neuroma.  There is no 
indication that the neuroma manifested during service.  The 
veteran's private medical records show that she sought 
treatment in the spring of 2005, more than one year following 
separation from service.  The Board concludes that the 
veteran's right foot neuroma excision residuals are not 
related to an inservice injury, were not incurred inservice 
or manifested within one year of service and are not related 
to a service connected disability.  As such, service 
connection must be denied on direct, presumptive and 
secondary bases.  See Hickman, supra; see also 38 C.F.R. 
§§ 3.307, 3.309 and Allen, supra.  

Bilateral Ankles

The Board notes that there is absolutely no evidence of a 
disability of the right ankle anywhere on this record.  There 
are no inservice complaints, treatment or diagnoses.  The 
March 2004 and April 2006 VA examination reports contain no 
abnormal findings.  The private medical records submitted by 
the veteran contain no abnormal findings.  While the veteran 
is competent to report pain, the Board cannot service connect 
pain as a disability of the right ankle.  See Sanchez-
Benitez, supra.  

Turning to the left ankle, the Board notes that there is some 
disagreement as to whether the veteran has a left ankle 
disability.  In service, the veteran complained of left 
Achilles' tendon pain at the time that the left foot stress 
fracture occurred.  There was no subsequent treatment.  No 
left ankle disability was found at either the veteran's March 
2004 or April 2006 VA examinations.  In the January 2006 
statement from the veteran's private doctor, he indicated 
that an MRI of the left ankle was performed that revealed 
"multifocal abnormality" in the ankle.  The doctor also 
indicated that the abnormality was "most likely post-
operative in character...."  

Due to the state of the evidence, the Board need not resolve 
the conflict in diagnosis.  To the extent to which the 
veteran has been found to have a left ankle disability, it 
has been related to her foot surgery, which, as discussed, is 
not the result of service connected disabilities.  It is, 
therefore, unrelated to any event during service.  As such, 
it fails on direct and secondary bases.  See Hickman, supra; 
see also Allen, supra.  There is no diagnosis of any of the 
disabilities on the presumptive service connection list, and 
service connection must be denied on that basis as well.  See 
38 C.F.R. § 3.307, 3.309.  There are no remaining theories 
upon which service connection might be granted.

Bilateral Knees

The Board notes that there is absolutely no evidence of a 
disability of the left knee anywhere on this record.  There 
are no inservice complaints, treatment or diagnoses related 
to the left knee.  The March 2004 and April 2006 VA 
examination reports contain no abnormal findings.  The 
private medical records submitted by the veteran contain no 
abnormal findings.  While the veteran is competent to report 
pain, the Board cannot service connect pain as a disability 
of the left knee.  See Sanchez-Benitez, supra.  

Turning to the right knee, there are some conflicting 
diagnoses.  At the veteran's March 2004 VA examination, the 
examiner found "very very early degenerative changes" of 
the right patella on x-rays and diagnosed her with 
degenerative joint disease.  At the veteran's April 2006 VA 
examination, the examiner could find no bony pathology on x-
ray.  Resolving doubt in the veteran's favor, the Board 
concludes that a valid diagnosis of degenerative joint 
disease was made in March 2004.

As indicated above, the veteran may receive service 
connection for degenerative joint disease if it manifests to 
a compensable degree within one year of service.  The March 
2004 VA examination occurred within the time limit; so the 
crux of the issue is whether the joint disease manifested to 
a compensable degree.  

Degenerative arthritis (degenerative joint disease) is rated 
under Diagnostic Code 5003.  See 38 C.F.R. § 4.71a (2006).  
When the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion to be combined.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion.  Id.  

Compensable ratings for limitation of motion specific to the 
knee are available under DC 5260 and 5261.  See 38 C.F.R. 
§ 4.71a.  At a minimum, flexion must be limited to 45 degrees 
and extension to 5 degrees.  Id.  Normal range of motion for 
the knee is flexion to 140 degrees and extension to 0 
degrees.  38 C.F.R. § 4.71, Plate II.

The evidence does not reveal limitation of motion.  While the 
March 2004 VA examination report does not include findings in 
degrees, the examiner indicated that the veteran's range of 
motion was normal, i.e., flexion to 140 degrees and extension 
to 0 degrees.  See 38 C.F.R. § 4.71, Plate II, supra.  There 
is no indication of swelling, muscle spasm or objective 
evidence of painful motion.  The only March 2004 finding on 
clinical evaluation was tenderness on deep pressure.  The 
remaining medical evidence does not address or diagnose a 
right knee disorder, nor evaluates her range of motion within 
the first post service year.  Her orthopedic evaluation in 
April 2006 noted normal heel and toe walking and normal gait.  
The Board finds that preponderance of the evidence shows that 
the veteran's right knee had no limitation of motion.  The 
Board concludes that her degenerative joint disease of the 
right knee did not manifest to a compensable degree within 
one year of separation from service.  See 38 C.F.R. § 4.71a, 
DCs 5003, 5260, 5261.  As such, the veteran cannot benefit 
from the presumption.  See 38 C.F.R. §§ 3.307, 3.309.

As for direct service connection, the veteran's service 
medical records do not record any treatment to, diagnosis of 
or complaints related to the right knee.  The majority of her 
complaints were directed at the left foot and ankle, with 
some complaints regarding the right foot.  The Board finds 
that there is no evidence of inservice incurrence of 
degenerative joint disease of the right knee.  As such, 
direct service connection is not warranted.  See Hickman, 
supra.  

The veteran's right knee degenerative joint disease is also 
not related to her service connected left foot disability.  
There is no medical evidence to show that her left foot 
caused a right knee disability.  To the extent that the 
possibility of secondary disabilities was investigated, the 
April 2006 examiner concluded that the veteran did not have a 
right knee disability at all.  The Board concludes that 
secondary service connection is not warranted.  See Allen, 
supra.  

Bilateral Hips and Low Back

The Board notes that there is no distinct diagnosis of a hip 
or a back disability of record.  At the April 2006 VA 
examination, one of the x-rays taken of the spine was read to 
suggest rotoscoliosis, but the examiner determined that this 
was a positional problem after cross referencing the other 
views.  The only remaining indication of some hip or back 
problem is in the January 2006 statement mentioned above.  

There is no indication in the veteran's service medical 
records that she had any difficulty related to her hips or 
back during service.  As such, the Board cannot find 
incurrence, and service connection must be denied on a direct 
basis.  See Hickman, supra.  There is similarly no diagnosis 
of any of the disorders for which presumptive service 
connection is warranted.  The claim must be denied on those 
grounds as well.  See 38 C.F.R. §§ 3.307, 3.309.  The January 
2006 statement discussed above indicates that the veteran has 
an altered gait which causes hip and back pain as the result 
of her foot disabilities.  While the medical evidence 
disagrees as to whether or not she has an altered gait, the 
evidence that the neuromas, plantar fasciitis and tarsal 
tunnel syndrome are unrelated to the veteran's service 
connected left foot disability.  As such, service connection 
must be denied on a secondary basis as well.  See Allen, 
supra.  There is simply no ground upon which service 
connection may be granted for either a bilateral hip or low 
back disability.

As such, the Board finds that the preponderance of the 
evidence is against the veteran's claims for service 
connection.  Consequently, the benefit-of-the-doubt rule does 
not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).


ORDER

Entitlement to an initial compensable rating for residuals of 
a stress fracture of the left foot, before May 3, 2005 and 
after August 1, 2005, is denied.

Entitlement to service connection for residuals of a stress 
fracture of the right foot is denied.

Entitlement to service connection for a bilateral ankle 
disability is denied.

Entitlement to service connection for a bilateral knee 
disability is denied.

Entitlement to service connection for a low back disability 
is denied.

Entitlement to service connection for a bilateral hip 
disability is denied.






____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


